 CATALINA YACHTSCatalina Yachts and International Union, UnitedAutomobile, Aerospace and Agricultural Imple-ment Workers of America, UAW. Case 31-CA-8242, 31-CA-8294, and 31-RC-4189June 27, 1980DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn March 24, 1980, Administrative Law JudgeRichard J. Boyce issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions 3 of the Administrative LawJudge, as modified below, and to adopt his recom-mended Order.The Administrative Law Judge found that onAugust 15, 1978, Respondent's president, Butler,repeated his earlier statement to employees that hewould seek improvements in their insurance cover-age. Inasmuch as the Administrative Law Judgefound that this repetition constituted an additionalviolation of Section 8(a)(1) of the Act and, there-fore, is merely cumulative, and because there issome question as to whether this incident was fullylitigated and as to whether the alleged promise ofi We deny the General Counsel's motion to strike from Respondent'sbrief any reference to a rejected affidavit and to the contents of the Ex-celsior list, which was not in evidence. We find no basis for precludingRespondent from making the arguments sought to be stricken. We alsodeny the Charging Party's motion made pursuant to Sec. 102.44(b) of theBoard's Rules and Regulations, Series 8, as amended, to bar Respondent'sattorneys from further practice before the Board because the alleged mis-conduct was not of such an aggravated character as to warrant suchaction.2 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir 1951). We havecarefully examined the record and find no basis for reversing his findings.We also find totally without merit Respondent's allegations of bias andprejudice on the part of the Administrative Law Judge. Upon our fullconsideration of the record, we perceive no evidence that the Adminis-trative Law Judge prejudged the record, made prejudicial rulings, com-mitted procedural errors, distorted the record, or in any way demonstrat-ed a bias against Respondent in his analysis or discussion of the evidence3 We agree with the Administrative Law Judge that the ground onwhich Respondent discharged employee Cuellar was alse, and that, sincethat alleged misconduct arose from protected activity, the discharge wasunlawful irrespective of Respondent's beliefs regarding the occurrence ofmisconduct.benefit was effectively retracted, we do not pass onor adopt this finding. The Administrative LawJudge also found that Respondent's implementationof certain benefits during the Union's organization-al campaign violated Section 8(a)(3) as well as Sec-tion 8(a)(1). The finding that this conduct violatedSection 8(a)(3) does not affect the remedy hereand, therefore, we find it unnecessary to pass on oradopt it.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, CatalinaYachts, Woodland Hills, California, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.IT IS FURTHER ORDERED that the election con-ducted on August 16, 1978, in Case 31-RC-4189be, and it hereby is, set aside and this case ishereby remanded to the Regional Director forRegion 31 for the purpose of scheduling and con-ducting a second election at such time as he deemsthe circumstances permit a free choice on the issueof representation.[Direction of Second Election and Excelsior foot-note omitted from publication.]DECISION AND REPORT ONPOSTELECTION OBJECTIONSSTATEMENT OF THE CASERICHARD J. BOYCE, Administrative Law Judge: Thisconsolidated matter was heard before me in Los Ange-les, California, on May 30 and 31, June 26 and 27. andJuly 9, 1979.The charge in Case 31-CA-8242 was filed on July 28,1978, and that in Case 31-CA-8294 on August 21, 1978,both by International Union, United Automobile, Aero-space and Agricultural Implement Workers of America,UAW (Union). A consolidated amended complaintissued on May 10, 1979,' alleging that Catalina Yachts(Respondent) had comitted certain violations of Section8(a)(1) and (3) of the National Labor Relations Act(Act).An election in Case 31-RC-4189 was held on August16, 1978, among the production and maintenance em-ployees at Respondent's plant in Woodland Hills, Cali-fornia. It derived from a petition filed by the Union onJune 15, 1978, and a Stipulation for Certification UponConsent Election. The tally was 85 votes for and 181against union representation, with 43 challenged ballots.The Union filed objections to conduct allegedly affectingthe results of the election on August 23; and, on Decem-] Superseding an original conolilda tetld complaint that irued on DIe-cember IB. 1978250 NLRB No. 48 DECISIONS OF NATIONAL LABOR RELATIONS BOARDber 29, 1978, the Regional Director issued a report onobjections in which he determined that some were with-out merit and that others raised issues best resolved afterformal hearing. By order dated May 10, 1979, the com-plaint and the matter of the objections herein were con-solidated for purposes of hearing and decision.1. JURISDICTIONRespondent is a California corporation engaged in themanufacture of sailboats at a plant in Woodland Hills. Itannually purchases materials worth more than $50,000from outside California, and thus is an employer engagedin and affecting commerce within Section 2(2), (6), and(7) of the Act.II. LABOR ORGANIZATIONThe Union is a labor organization within the meaningof Section 2(5) of the Act.III. ISSUESThe complaint alleges that Respondent committed nu-merous specified violations of Section 8(a)(1) during aunion organizing campaign in the summer of 1978; andthat it violated Section 8(a)(3) and (1) by granting anacross-the-board wage increase in June 1978, by improv-ing conditions of employment in various specified waysin June 1978, and by discharging Santiago Cuellar inAugust 1978.The objections matter raises the issues whether con-duct by Respondent during the pendency of the election,and by agents of the NLRB while holding the election,interfered with free voter choice or otherwise requiresthat the election be rerun.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. The Alleged Unlawful Solicitation of GrievancesFacts. Efforts to organize Respondent's employeesbegan in the first week of May 1978. Having heard"rumors" of this activity in late May, Respondent's presi-dent and general manager, Frank Butler, met on June 1with John Garza, associated with a labor relations firmknown as West Coast Industrial Relations Association(WCIRA). Butler told Garza that he had "a feeling ...that there [were] some problems with the Union," andthat he wanted Garza to "find out what some of theproblems were." Garza was chosen because he is Span-ish-speaking. Many of Respondent's employees converseonly in Spanish.On June 1, after meeting with Butler, Garza began aseries of meetings with the employees in groups of 10 orso, eventually meeting with the entire complement. Thisconsumed several days, there being roughly 300 employ-ees and each meeting lasting about an hour. Garza en-couraged the employees to air their complaints, sayinghe would pass them on to Butler. They "just unloaded,"as Garza recalled, complaining "about everything fromDay One," while he took notes. He did not mention theunion situation to the employees, explaining: "WheneverI get into a compaign, I never ever talk about the unionsor that kind of thing."2Garza spoke with Butler "at the end of" each day ofthe meetings; and, on or about June 10, after the serieswas finished, he summarized for Butler "what the em-ployees were complaining about," making "some recom-mendations" of things "that should be taken care of." Asis later developed, many of the recommened changessoon were made.3Conclusion. These meetings were in response to theunion threat and plainly were intended to give the im-pression that employee complaints were invited andwould be addressed, eliminating any need for a union. Itis concluded, therefore, that they violated Section 8(a)(1)as alleged. E.g., The Stride Rite Corporation, 228 NLRB224 (1977); Reliance Electric Company, Madison PlantMechanical Drivers Division, 191 NLRB 44 (1971).B. The Alleged Unlawful Promise and Institution ofChanges, Etc.Facts. One of Garza's recommendations was "to getthe employees together as soon as possible and announceto them whatever changes we [are] going to make, thereason included." Two all-employee meetings followed,the first on June 13, the second perhaps 10 days later.4The first meeting began at or about 3:15 p.m. andlasted 30 or 40 minutes. The employees were promisedand did recieve overtime pay for the time beyond 3:30,the normal quitting time.5Butler presided; Garza trans-lated. Butler began by saying he had retained WCIRA"to help[him] with some of the problems in the shop";and that he was "very embarrassed" that "a lot ofthings" had been called to his attention that he "was notaware of."Butler then addressed specific employee complaints, asfollows:(a) Wages, classifications. He announced that the em-ployees would be receiving an across-the-board wage in-crease, effective as of the June 3--10 pay period. He alsostated that he hoped to have a redefinition of job classifi-cations "ready in July."Garza had reported that the employees did not under-stand "the relation between the money they earn and thejob they [are] doing," and that they were unhappy withwage levels. Butler admittedly was unaware of theformer problem, but told Garza it would be cared for"right away."2 Garza testified that the employee meetings began either the day of orthe day after his meetings with Butler. It is concluded that they beganthe same day, June I One of the employee complaints reported by Garzato Butler concerned the need for new face masks, and the record revealsthat an order for face masks was submitted on June 1.a This is not to imply that no recommedations were made or changesundertaken until conclusion (of all the meetings As noted in the preced-ing footnote, face masks were ordered on June 1I seemingly because ofGarza's transmittal of complaints to Butler; and, as Respondent observesin its briefs, it contracted on June 2 to have the outdoor dining area illu-minated, having "learned of the problem through Garza's meetings"4 Respondent's brief to the contrary, there is no convincing evidencethat these meetings were in "much the same fashion" as "other employeecommunications meetings in the past"' The record suggests that the employees would have received over-time pay had they been held heyrond 3:30 to perform production tasks.284 CATALINA YACHTS(b) Complaints, problems. Butler declared that he hadan "open-door policy" regarding employee problems andcomplaints; or, if the employees preferred, they couldtake such matters to a coworker, Romaldo Ortiz, and hewould bring them to Butler.There is no convincing evidence of a preexisting open-door policy; and, while Ortiz perhaps had been designat-ed as a grievance facilitator some years back, he evident-ly had not invested any energy in that role in recenttimes. Thus, Garza had reported to Butler that the em-ployees had "no one to talk to" about their problems;and, to Butler's reply that Ortiz was their representativefor such matters, Garza stated that, if this was so, "weought to tell [the employees] so, or hire a personnel man-ager."s(c) Health care. Respondent had two health-care pro-grams, one paying the employees' medical bills, the otherproviding actual treatment. Regarding the former, Butlerstated that he realized there were problems with latenessof payments, and that he was going to do "everythingpossible to put more pressure on the insurance companyso that they would get things straightened out as soon aspossible." Concerning the latter, he raised the possibilityof changing to a company that had Spanish-speaking per-sonnel.Garza had told Butler that the employees were dis-tressed about the one program's slowness in making pay-ment, and about long clinic waits and the lack of Span-ish-speaking people with the other. The matter of slowpayments had been receiving Respondent's attentionfrom time to time over the months, nevertheless worsen-ing. Dissatisfaction with the clinic situation had come asa surprise to Butler.7(d) Supervision. Butler announced that a training pro-gram was being instituted from the supervisors, to teachthem "how to treat the employees."Garza had conveyed employee complaints about su-pervisorial "favoritism" recommending that the supervi-sors be trained "how to apply policy consistently" and"how to administer discipline."(e) Employee handbook. The existing handbook was inEnglish only, prompting Garza to recommend prepara-tion of a Spanish-language version. Butler told the em-ployees that this was being done; that a bilingual hand-book should be ready in August.(f) Vending machines, games. Butler stated that a pooltable and a jukebox would be installed; that he was "get-ting quotes" for new food and drink vending machines;and that electronic games had been contracted for.Garza had transmitted an employee suggestion thatthere be a pool table and a jukebox, and had passed onI Butler testified that, in the year preceding the hearing. Ortiz broughtproblems to him "five, six times a week " This perhaps is true. inasmuchas the hearing took place about a year after the meeting in questionOrtiz, who was Respondent's election observer, testified that he routinelydealt with about 15 employees per day, sometimes devoting as much as30 minutes to give problems, as their designated representative. This isgiven no credence.Ambrosio Monarres is credited over Butler's denial that he spoke ofchanging companies. Butler plainly was attempting in this meeting tomeet and defuse all of the employees' complaints Therefore. since iheshad complained about poor service and the lack of Spanish-speaking per-sonnel at the clinic, it is eminently plausible that he would have madesuch a remarkemployee complaints that the vending machines not onlyissued low quality food and drink, but often "stole" be-sides-i.e., failed to dispense after receiving coin.(g) .4ir-conditioning. Garza having reported that thesail loft was too hot in the summer, Butler told the em-ployees that air-conditioning was "in the process" ofbeing installed there and in the lunchroom.(h) Face masks. Noting that Garza had relayed com-plaints about the lack of proper face masks for grinding,Butler stated that new masks had been ordered.(i) Outside lights. The employees having complained toGarza about the need that their outside eating area belighted, Butler told them that he had been unaware thatlights were not installed when that area was made overfor dining, and that the oversight was being corrected.The second meeting, as earlier stated, occurred about10 days later. It also began at 3:15, but lasted only 5 or10 minutes. Butler again presided. Translating were Ro-maldo Ortiz, identified in the previous meeting as theemployee representative, and Enrique Bernal, plant su-perintendent. Garza missed most of the meeting, arrivingat "the very end."This meeting was called, according to Butler, becauseOrtiz "had brought to [his] attention" that the employees"still didn't understand" job classifications and pay rates.Butler told them that, although "a lot of work had to bedone," he was "going to try to make sure everybodywas classified right," and hoped to have it worked out"in July." He also said that he was "still working on theinsurance." He declared, finally, that he would "takeaction" if he heard of anyone "being threatened to signunion authorization cards."8Butler also posed the question, in one or the other ofthe meetings, what the Union could do that he couldnot.9True to Butler's word, a general wage increase, invarying amounts,'°appeared on the paychecks distribut-ed on June 16, covering the June 3-10 pay period."And, within days after the first all-employee meeting, theold vending machines were replaced by new ones, air-conditioning was completed in the sail loft and thelunchroom, new face masks arrived, lights were installedin the outside dining area, and several new amusementitems were obtained-a pool table, a jukebox, two pin-ball machines, and an electronic table game.Previous wage "adjustments" had been effected onJanuary 20 and April 1, 1978. Sharon Day, Respondent'soffice manager, testified that the January adjustment wasI Butler testified that he made this statement because one of the fore-men, he could not remember whom, had reported that "employees werebeing threatened to sign cards." Respondent made no attempt to verify ifor by whom such threats were made9 Ambrosio Monarres is credited over Butler's denial that this wassaid Although the General Counsel would have been advised to bringforth testimonial corroboration of Monarres. given the considerahle num-bers present. Butler's sudden acute sensitisity to the emplosees' needsand desires. in juxtaposition with the organizational ferment, lent amplecircumstantial corroboration."' Tswo employees testified that they receised hourly increases of 20celtIs two others that they recei ed hourly increases of 10 cent,I A general raise was granted at this same time at Resporndenlt' facili-ty im Ft i Aalton, Florida T'he Ivlm facililies niormall are ont separatetracks as concerns such matters2S5 IECISIONS ()01 NA' IONAI. I ABOR REI.ATIONS BOARDmet with employee displeasure, causing Butler and her todecide in "around March" to "try and even out the clas-sifications ...because it was not working out the waywe anticipated." The April adjustment resulted, but itlikewise was greeted by employee grumbling, accordingto Day. Day's recital continued that Butler and she con-sequently decided, on or about May 1, that Respondent"should implement another wage increase," to be effec-tive the first pay period in June.Day testified that Butler and she then checked with"various companies," ascertaining that their wage levelsgenerally were higher than Respondent's; that she pre-sented a written raise proposal to Butler on or aboutMay 20; and that the decision then was made to adoptthe proposal as of the first pay period in June. DorothyBennett, Respondent's head bookkeeper, testified that theinlformation relating to the increase was fed into thecomputer on June 9.Garza testified that, when he reported employee un-happiness with wage levels, Butler replied that Respond-ent had an "ongoing program to work on wages" andthat a raise was forthcoming "very shortly." Garza fur-ther testified, in response to blatant leading by Respond-ent's counsel and with a singular lack of conviction (Iguess), that Butler then showed him the proposal sup-posedly adopted on or about May 20.Day is riot credited concerning when and how theraise decision was reached. Respondent's counsel led ex-cessively while escorting her through her testimony, andshe was in conflict, nevertheless, over the decision'stiming, stating at one point that it was May I and at an-other that it was May 20. Beyond that, her story overallsmacked of contrivance, and received no meaningful cor-roboration from Butler. Nor is Garza credited regardingButler's response when told of wage-level displeasure.Not only was there the leading and lack of convictionalready noted, but, again, meaningful corroboration fromButler is missing.As for the other changes, Respondent had contractedfor the air-conditioning on May 19, seemingly beforeknowledge of union activity, the contract providing forinstallation within 4 to 6 weeks. Installation was complet-ed on June 20. All the remaining changes, however, notonly "tracked" Garza's recommendations, but were initi-ated after he began soliciting complaints. The face masks,as mentioned,i2 were ordered the day Garza began hismeetings; arrangements for dining area lights were madethe next day, concededly as an outgrowth of those meet-ings; supervisorial training began shortly after the June13 meeting, in obvious response to Garza's recommenda-tions; and Butler's reaction, when Garza told him of thevending machine complaints, was that this was "thestraw that broke the camel's back," and "some newstuff' would be installed "right away."Regarding the replacement of vending machines andthe new amusement items, Respondent would have itthat the changes were in process before it learned ofunion activity. Bernal testified that there had been prob-lems with the existing machines "off and on" since theirinstallation 2 or 3 years before; that he had conveyed'' In fn. 2employee complaints to Butler; that Butler had directedhim, "probably" in January 1978, to seek another caterer;and that he thereafter had "contacted a couple of compa-nies." Both companies submitted proposals. which wererejected, according to Bernal, because neither could fur-nish game machines along with food and drink dispens-ers. At an undisclosed later time, however, it was decid-ed to have one of those companies, Ala Carte Catering,supply the food and drink machines, which it did. 3The games and jukebox were provided by CoinAmusement Co. Stuart Vener of that firm testified thathe made a "cold sales call" on Butler in early May 1978,being told that Butler would "contact" him should Re-spondent be interested. A few days later, still in May,Vener continued, he was called by Bernal and arrange-ments were made for installation. Bernal's testimony saysnothing of his supposed dealings with Vener.Bernal's testimony of past efforts to obtain new ma-chines and games seemed grossly overstated, and is dis-counted in large measure, particularly absent supportingdocumentation other than the two rejected proposals.Vener's testimony that arrangements for the jukebox andgames were concluded in May is rejected, there beingneither testimonial nor documentary corroboration.Respondent laid off about 120 employees on June 16and 19 "due to economic considerations." General raisesbefore 1978 had been granted on November 25, 1975,June 1, 1976, and January 15, 1977.Conclusion. It is concluded that Respondent committedno violation, as alleged, by promising and paying over-time to the extent that the June 13 meeting went past thenormal quitting time. The record affords no basis forsupposing that the employees would not have been simi-larly recompensed had they been retained past 3:30 forany other kind of meeting or purpose. W. B. JohnsonProperties, Inc., d/b/a Olympic Villas, 241 NLRB 358(1979); The Golub Corporation, The Central Markets Oper-ating Co., Inc., 159 NLRB 355, 362 (1966); U-Tell Corpo-ration, 150 NLRB 1534, 1536 (1965). It is further con-cluded that there was nothing improper in the installa-tion of the air-conditioning, it seemingly having beencontracted for in innocence, before knowledge of theunion activity.Otherwise, however, it is concluded that Respondentviolated the Act substantially as alleged. More specifical-ly, Butler's June 13 announcement of the pendency of awage increase and several physical changes (replacementof vending machines, a new jukebox, a new pool table, anew table game, new air-conditioning, new face masks,dining area lights) violated Section 8(a)(l),'4and the en-suing implementation, except for air-conditioning, violat-: ' Respondent concedes in its brief that the selection of Ala Carte maynot have been made until "early June."14 Butler's announcement that air-conditioning was "in the process" ofbeing installed violated Sec. 8(a)(1), even though the later installation wasnot itself improper The employees seemingly were unaware that air-con-ditioning was forthcoming at the time of Garza's unlawful solicitation oftheir grievances, and there is no indication that Butler explained to themthat it had been contracted for at a prior time. They consequently wereleft with the impression that this change, like the others of which Butlerspoke. derived from their complaints to Garza. to counter the Union. SeeGeneral Cinema Corp. d/b/u, 228 NLRB 377 (1977)26Xh CATALINA YACHISed Section 8(a)(3) and (1), Each of these changes mir-rored Garza's recommendations, emanating from his un-lawful meetings: and, except for air-conditioning, there isno convincing evidence that definitive movement con-cerning any had been taken before those recommenda-tions were made. They were affected during a majoreconomic downturn, as well. The inference thus is un-avoidable, again except for air-conditioning, that fear ofthe Union was the catalyst either bringing these changesto mind for the first time or accelerating decisive action.See El Rancho Market, 235 NLRB 468, 473 (1978); Hart-land Plastics, Division of Amerline Corporation, 159 NLRB1008, 1011 (1966): Norlhwest Engineering Company, 148NLRB 1136, 1139-41 (1964).Beyond that, it is concluded that Butler violated Sec-tion 8(a)(l) in the June all-employee meetings, one orboth, given their manifest antiunion purpose, by an-nouncing an "open door policy" and reviving Ortiz as ago-between for complaints and problems, which was tan-tamount to a solicitation of grievances; by asking whatthe Union could do that he could not, thus impressingupon the employees, improperly, that Respondent is theultimate source of whatever largesse might come theirway; by pledging to "do everything possible" to get thehealth care problems "straightened out," and by raisingthe possibility of changing companies to that end, which,although not suggesting enlarged coverage, held forththe promise of improved service; by announcing a train-ing program for supervisors to teach them "how to treatthe employees"; and by promising a redefinition of jobclassifications "to make sure everybody was classifiedright."C. The Alleged Unlaiwful Interrogation on June 13Facts. Two of the employees, Luis Austin and EulalioGutierrez, testified that, during the all-employee meetingon June 13, Butler asked the assemblage who was behindthe union activity. Butler denied asking such a questionor mentioning the union situation in any way, explainingthat he had been counseled by Garza to avoid the sub-ject.Austin and Gutierrez are credited. They impressed meas sincere witnesses, capable of accurate recall, and it isaltogether plausible, given the antiunion purpose of themeeting, that such a remark would have been made.Butler, on the other hand, seemed more dedicated towinning the case than to telling the truth; and, as earlierfound, he indeed, did mention the union situation in oneor the other or both all-employee meetings, Garza's re-puted advice notwithstanding.Conclusion. It is concluded that Butler's question vio-lated Section 8(a)(l) substantially as alleged. While itprobably was intended and perceived as a rhetoricalthrust, in view of the size of the group to which it wasaimed, it nevertheless was of a character tending to inter-fere with, restrain, and coerce within the meaning of thatsection.D.IButler Alleged olunlaaJul Intcrrogation ot landProinivc to Guadalupe GutierrezFbcts. In mid-July--i.e.. about a month before the elec-tion-Gabriel Gutierrez told Butler that Gabriel's broth-er, Guadalupe, was concerned about what effect theunion situation might have on his job security. Gabrielwas and is a foreman, admitted by Respondent to he asupervisor. Guadalupe was and is a rank-and-file cniplo.-ee.Butler thereupon spoke with Guadalupe in his officeGabriel translated. Guadalupe's ,ersion is that Butleropened the conversation by saying it was "bets. eenfriends" and that Guadalupe had nothing to fear, afterwhich he asked if Guadalupe had been attending unionmeetings, what the Union was promising. and ss hat (iua-dalupe desired, with or without a union. in the \a', ofchanged working conditions.is Guadalupe assertedl re-plied that he had been to one or two meetings, that theUnion had made no promises, and that he w anted a re-tirement plan for the employees.Butler denied interrogating Guadalupe as describedHe testified that Guadalupe did express irterest in a re-tirement plan, prompting him to respond that the eni-ployees had given that idea a "ver\ cold reception"when broached 2 years before: that Guadalupe spoke ofinstituting seniority rights, to which Butler declared andexplained his belief that merit should govern. and that heurged Guadalupe to vote in the election, ,whateser hisleanings.Gabriel's testimony largely echoed Butler's lie. too,stated that Butler asked nothing about union meetings.Gabriel admitted, however, that the question of unionpromises was asked, asserting that he, not Butler, raisedit.Guadalupe's version is credited. He was a forthrightand convincing witness, and his continued presence onthe payroll makes it unlikely that he would falsify ad-versely to Respondent. Much of Butler's testimony, in-cluding that addressed to this conversation, seemed self-serving; and his acknowledgement that retirement secu-rity was discussed tends to corroborate Guadalupe thathe asked what changes Guadalupe desired. Gabriel's tes-timony that he, not Butler, asked what the Union hadpromised came across as an effort to cover for the bossby claiming responsibilty for his indiscretions.Conclusion. It is concluded that Section 8(a)(l) wasviolated as alleged by Butler's asking Guadalupe if hehad attended union meetings and what the Union hadpromised. It also is concluded that Butler violated Sec-tion 8(a)(1) by inviting Guadalupe to speak of hiswished-for changes in working conditions. Although thecomplaint is miscast in describing this as a promise ofbenefits equal to those offered by the Union, it was inthe nature of a solicitation of grievances, the implicationbeing that they would receive Butler's consideration.( Giuadalupe also lestlfied .1l ole point. per Ihe ilterpreter. that Itullcrasked him if he a nillied the tll, ,r l it, eitmlonii clIse here il,,ilosedmuch anhiguiit ili thi, regaird. hoius ,er. sccmmingl autrihiulblh C to Ihc.language harrier Tht recorJd .-crall preclulide; l .illdilng tiha thlis *s. i hi,Illlteded ietimoll DECISIONS OF NATIONAl LABOR RELAITIONS O()ARI)E. Gaspar Tafila 'r Alleged Unlawvful Threat toSantiago CuellarFactv. Gaspar Tafolla was and is a leadman, admittedby Respondent to be a supervisor. Shortly before theelection, as is more fully developed later, he handed out"Vote No" buttons to the employees, including SantiagoCuellar. According to Cuellar, Tafolla stated to him, justbefore giving him a button:Do not be worried. Do not vote for the Union.Help the company .... And if the Immigrationcomes and takes you, you have your work back.Tafolla admitted giving a button to Cuellar, but failedto recall his accompanying remarks. He denied, howev-er, making the above comments. Cuellar is credited. Hecame across for the most part as a sincere witness, gener-ally capable of a accurate recall, whereas Tafolla's pro-fessed lack of memory seemed more in the nature of anevasion. 6Conclusion. It is concluded that Respondent violatedSection 8(a)(l) substantially as alleged, Tafolla havingpromised in effect that, if Cuellar voted for Respondent,it would see that he got his job back should be run afoulof immigration authorities. The promise carried, as anunspoken corollary, the specter of trouble with those au-thorities and the threat that Respondent would not inter-vene on Cuellar's behalf, if Respondent lost.F. The Alleged UnlaJful Distribution oJ "Vote No"ButtonsFacts. Tafolla admittedly passed out "Vote No" but-tons to "all workers" in early August, on worktime, atwork stations. Bernal likewise admitted passing out suchbuttons to a number of employees.Cuellar testified that Tafolla told him to put a buttonon; and that he saw Tafolla actually pin buttons on theshirts of some employees. Ilario Valencia Guevara testi-fied that, a while after he had received a button fromBernal, Bernal asked him where it was, then gave Gue-vara a second one, with instructions to "put it on." SaulGutierrez Vasquez testified of a similar experience withBernal, and that Bernal admonished him to "make sure"and save the second one. Vasquez assertedly receivedyet another, from Tafolla, again with instructions to "putit on," after which Tafolla said that would not be neces-sary because the Company was assured of winning theelection.Robert Govea testified that Bernal pinned a button onhim, first stating, "Excuse me, I think you need a buttonon your shirt"; 7and that Tafolla later gave him anotherone, stating at the time: "Even if you are going to voteyes, because you have papers, some guys don't."'8"' Lct it be noted, however. that Cuellar was in error co,nceriing thedate of this incident He lestified that it occurrcd in June. which couldnot halve been since the buttonsl did not appear until ahoui August I Thereference to being taken by Inmmigration presumably contemplated depor-tation as an illegal alien.7 After which Govea ,aid. "Thank yu." as he recalled.I This presIumahly tas alnolher illusiion to, the susceptibility of someto deportation as illegal aliensBernal and Tafolla denied pinning a button on anyoneor directing that anyone wear one. They are discredited.Not only were the recitals of the four employees con-vincing in detail and presentation, but Vasquez was stillon the payroll when he testified, so would not have beenlikely to fabricate adversely to Respondent's interests.'9Conclusion. It is concluded that Respondent violatedSection 8(a)(l) substantially as alleged.20By tenderingthe buttons to employees, and apart from instructionsthat they be put on and in some instances pinning themon, Bernal and Tafolla "in effect forced each employeewho was approached to manifest his choice" whether foror against the Union, which is improper. Garland Knit-ting Mills of Beaufort, South Carolina, Inc., 170 NLRB821 (1968). See also, Farah Manufacturing Company Inc.,204 NLRB 173, 175-76 (1973); Beiser Aviation Corpora-tion, 135 NLRB 399, 400 (1962).G. Salvador Flores' Alleged Unlawful Remarks toRobert GoveaFacts. Salvador Flores was and is a foreman, admittedby Respondent to be a supervisor. Robert Govea testi-fied that, a while after a "Vote No" button had beenpinned on him, he removed it, whereupon Flores asked,"Why did you take it off, anyway? Flores continued, ac-cording to Govea, "Nobody is going to know whetheryou are going to vote yes or no," prompting Govea toput the button back on.Flores' version is that Govea laughingly asked himwhat would happen if Govea removed the button, andthat Flores replied that he could do whatever he wanted.Govea is credited. He seemed to be a sincere witness, ca-pable of accurate recall, while Flores' story lacked con-viction.Conclusions. It is concluded that Flores' inducement ofGovea to wear the button violated Section 8(a)(l) as al-leged, for much the same reason that the tender of thebuttons in the first place was unlawful.H. The Alleged Unlavwful Offer and Grant of Benefitsin AugustFacts. On August 15-the day before the election-Butler presided over three employee meetings, withGarza translating. One-third of the complement attendedeach. Butler thanked the employees "for any inconve-nience" they had experienced during the campaign andurged that they vote for Respondent, stating that he didnot think the Union "would do the company any good."The bilingual employee handbooks promised in Junewere distributed. Among their contents was a descriptionof the employees' health insurance coverage. Butler ex-plained the coverage and Garza commented that it wasthe same coverage as always. Butler added, in at leastone of the meetings, that he would keep working to re-"' Guevara. after icstifyitg ',itliout equislocatlon onl examination hythe General Counsel, weakenled somerah:lt onI cross-examination. stating:"I donlt remember exactl, but I tIhink he [Bernal] told me Ito put it onwlile ne ct etlieless i crcdi led-I he complaint ialleges tliht (ibhriel (utiterrez, as aell as Berinal anidlaf;lila. .,as inioltdi ill tinhis actiiit there is no csidence that this sasso288 CATALINA YACHTSsolve the problems surrounding the health-care situationand that, if the employees remained unhappy with theircoverage, he would "try to get a better policy." Withthat, Garza interjected that Respondent could make nopromises because it was against the law, and that thecoverage would be the same with or without theUnion. 21At the end of each meeting, Butler asked that the em-ployees line up by size and pass by him, so that he couldgive each two T-shirts. The shirts were of two kinds.One said "Vote No" on the front and "Catalina Yachts"on the back, the other simply said "Catalina Yachts."Conclusions. It is concluded that distribution of theshirts bearing the "Vote No" legend violated Section8(a)(1) for the same reason that distribution of the "VoteNo" buttons was improper; and that distribution of allthe shirts further violated that Section inasmuch as theshirts were of value to the recipients, and were intendedto win votes. Trailways, Inc., 237 NLRB 654 (1978).It is concluded, as well, that Butler's mention of tryingto get "a better policy," should unhappiness with existingcoverage persist, was a promise of benefit intended to in-fluence the election, violating Section 8(a)(). 22Garza'sinterjection that such promises are unlawful came toolate to abort the message, and seemed a ploy underscor-ing the promise in any event. See Raley's, Inc., 236NLRB 971 (1978).I. The Alleged Unlawsful Discharge of SantiagoCuellarFacts. Cuellar, an employee since 1969, was dischargedon August 16, 1978, an hour or so before the NLRBelection.Respondent's version of the events and deliberationsleading to the discharge, as embodied principally in thetestimony of Butler, Bernal, and its attorney, WilliamFeinberg, follows: At or about 1:30 p.m. on the 16th,Bernal told Butler that a foreman had told him that "twomen were just threatened" by Cuellar. Butler promptlyreported this to Feinberg and to Fred Long of WCIRA,who had been attending a preelection conference, and itwas decided that they "had to have proof' of the inci-dent.With that, Bernal brought the purported recipients ofthe threats-Amado Diaz and Ruben Gutierrez-to theoffice, where Feinberg, with Bernal translating, obtainedtheir affidavits. Gutierrez' affidavit states in relevantpart:On August 16, 1978, at approximately 1:05 p.m.,Santiago Cuellar came up to me and my coworker,21 This account of comments concerning health insurance is, for themost part, an amalgam of the generally consistent and credible testimonyof Robert Govea, Ilario Valencia Guevara, Ambrosio Monarres. and SaulGutierrez Vasquez. Neither Butler nor Garza expressly denied any of theremarks attributed to them. Butler testified, simply, that he could notrecall what was said about insurance coverage.22 Although counsel for the General Counsel stated during the hearingthat the complaint contemplated only the distribution of the shirts, asconcerns the August 15 meetings, it is concluded that Butler's remarkabout "a better policy" Was sufficiently litigated to warrant a furtherfinding of violation and that it is consonant with the therapeutic intend-ment of the Act to so find Niagara Falls Memorial MWidical Center. Inc.,236 NLRB 342, fn 2 (1978)Amado Diaz, and said "you already know what todo." I answered "What?" He said "vote for theunion." He further said "it's for your benefit. Iknow you're on Gaspar's side. Don't believe him.Gaspar talking against the union and if we lose wewill 'fregar' you." He also said he would report usto the immigration because they already had all thehome addresses of the layup employees.2tDiaz' affidavit states that Bernal had read Gutierrez' tohim, "and I declare under penalty of prejury that saidstatement is true of my own knowledge."Respondent's story continues that, the affidavits taken,Feinberg asked if there was "cause for discharging"Cuellar. Long accordingly asked Butler if he would dis-charge an employee "under similar circumstances ...ifthere were no union activity of election involved," andButler replied: "When anybody gets threatened or have[sic] any violence of any type like this, I would automati-cally fire him." Long recommended, "under those cir-cumstances," that Cuellar be discharged, and Butler di-rected Bernal to do so.Bernal told Cuellar he was being fired because he had"just finished threatening the people in layup." Cuellarasked who, and Bernal said he could not reveal that.Bernal first testified that Cuellar denied making anythreats; later, that he could not recall that a denial wasspoken; then, that there had been no denial; and finally,confronted with his affidavit, that Cuellar indeed hadprotested that "it was not true." Cuellar testified that hevoiced a denial.Respondent's investigation of the incident did not in-clude talking to Cuellar. Bernal testified that this was"because we have an affidavit signed and [he] could notreveal who was the persons that signed the affidavit[sic]," Cuellar allegedly having threatened to placepeople in jeopardy with immigration authories. Bernaladmittedly did not know the immigration status of Diazor Gutierrez. He conceded that Respondent's usual prac-tice, before deciding to discharge an employee for mis-conduct, is to obtain that employee's story.Cuellar's account of the triggering incident is that heapproached Diaz and Gutierrez at their work place,while going for a break, telling them that they should"vote for the Union"; that they should not fear that "theImmigration Department" would take them away if theydid; and that talk of deportation "was all a lie." Al-though his testimony is ambiguous on the precise point,it suggests that he mentioned, in this context, a list ofnames and addresses that Butler had given representa-tives of the Federal Government.Cuellar testified that Diaz and Gutierrez were the onlyones he spoke to in this vein, explaining that he chosethem because "they had told [him] that they were notgoing to vote." Regarding the list of the names and ad-dresses, he testified that some of the employees had beenapprehensive about deportation since learning that Re-spondent had provided such a list. This presumably was':* "Gaspar" presumabihl is Gaspar I aflla289 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe "E'xceAior list." routinely supplied in advance ofNLRB elections.24Cuellar testified that he was accompanied by two co-workers-llario Valencia Guevara and Ambrosio Mon-arres-when he spoke to Diaz and Gutierrez. Guevaratestified that Cuellar said: "Come on, guys. Don't worryabout it. Don't worry. Let's vote for the Union." Mon-arres testified that Cuellar said: "Don't worry. Vote forthe Union." Guevara averred that the incident occurredin a hallway, as Diaz and Gutierrez "were walking totheir break"; Monarres averred that it happened as he,Cuellar, and Guevara were "going outside" for a break.Diaz testified that he and Gutierrez were working on asmall boat and that Cuellar, unaccompanied, first asked,rhetorically, if Gutierrez and he knew what they had todo, then said they should "vote for the Union"; that, ifthey did not, "we are going to threaten you." Cuellarelaborated, according to Diaz, that he "had addresses"that could be used "to report" them to authorities. Gu-tierrez likewise testified that he and Diaz were workingon a board; that Cuellar was alone-"I didn't see any-body"; and that Cuellar said they should "vote for theUnion because it's for your own good"-"if the Unionwould lose, they had the addresses of everybody ...[and] ...could report [them] to Immigration or cause[them] some damage."25Bernal testified that he heard of the incident fromRobert Sotelo, a foreman. Sotelo testified that he wastold about it by his brother, Javier, a rank-and-file em-ployee: and Javier in turn testified that he learned of itdirectly form Diaz and Gutierrez.Cuellar had been summoned before Butler in June,whereupon Butler held up a union authorization cardand said he knew that Cuellar had been passing outcards. Butler then stated that he could fire Cuellar andarrange that he not receive unemployment compensation,but that he would not do so "if you will tell your friendsnot to sign these cards."26Cuellar testified that he dis-tributed five cards in all.In August, as previously related, Tafolla said to Cuel-lar, while giving him a "Vote No" button, that if hewould help the Company and not vote for the Union,Respondent would see that he got his job back should"the Immigration" take him.Although the quality of corroboration from Guevaraand Monarres was not the best, Cuellar's version of theincident in question is credited. Allowing for problems oftranslation, which were considerable throughout thehearing, he came across for the most part as a direct andsincere witness. Moreover, his explanation of any refer-"4 See Excelsior Underwear Inc. and Saluda Knitting Inc., 156 NLRB1236 (196h)zs Diaz and Gutierrez testified, in keeping w.ith the Feinberg affidavits,that Cuellar used the Spanish term "fregar." While the word apparentlyhad no precise English equivalent. the interpreter stated that it connotes"things like" causing problems, ruin, or threats. Cuellar, after denyingthat he used the term, testified that it implies "something bad.""2i Cuellar is credited that Butler comported himself as described, But-ler's denial notwilhstanding As mentioned earlier. Cuellar was a general-ly convincing witness. whereas Butler's testimony seemed stronglyshaped by strategic consideratiins. Garza, said by Cuellar to have beenpresent during this consversation, testified that he was never presentduring a conversatiiln of this nature This conduct is nol alleged to beunlawful, being offered by the General Counsel only as backgroundences or allusions to the employee list, in the context ofreassurances that the employees would not be in dangerof deportation, made sense inasmuch as the list hadcaused apprehensions in that respect. The incident as de-scribed by Diaz and Gutierrez, on the other hand,seemed contrived as a device to discharge a knownunion proponent and send shock waves through thework force almost as the polls opened-an impressiongreatly reinforced by the hasty and selective nature ofthe intervening investigation.Conclusion. It having been found that Cuellar did notthreaten Diaz and Gutierrez while urging them to votefor the Union, he perforce was engaged in union activityprotected by the Act. His discharge, as an outgrowth ofthat activity, therefore violated Section 8(a)(3) and (I) asalleged. Even if Respondent had truly believed the threatto have been made, which it has not persuasively estab-lished, the result would be the same. S. E. Nichols ofOhio, Inc., 195 NLRB 939, fn. 1 (1972).Moreover, even if the threat had been made, it wouldbe concluded that Respondent seized upon it as a pretextto discharge a known union adherent as a last minutecampaign tactic, rendering the discharge unlawful in anyevent. As shown by the way it investigated the inci-dent-sworn affidavits from the accusing employees and,contrary to the usual practice, no communication withthe accused-Respondent plainly was less interested inthe truth than in building a case.CONCLUSIONS OF LAWRespondent violated Section 8(a)(1), as previously con-cluded, by:1. Announcing an open-door policy concerning em-ployee complaints and problems, by announcing the des-ignation of an employee to be the employees' representa-tive to convey their complaints and problems to manage-ment, by holding employee meetings to solicit griev-ances, and by inviting an employee to speak of his wish-for changes in working conditions, all to discourage sup-port of the Union.2. Announcing an across-the-board wage increase; thatthe vending machines would be replaced; that a jukebox,a pool table, and a table game would be obtained; thatnew face masks were coming; that air-conditioning andnew lights for the outside dining area were going to beinstalled; and that there would be a training program toreach supervisors "how to treat employees," all to dis-courage support of the Union.3. Pledging to "do everything possible" to get thehealth care problems "straightened out," and raising thepossibility of changing health care companies to accom-plish that; and by promising to redefine job classifications"to make sure everybody was classified right," all to dis-courage support of the Union.4. Asking, during an employee meeting, what theUnion could do that Respondent could not, and who wasbehind the union activity.5. Asking an employee if he had attended union meet-ings and what the Union had promised.6. Promising an employee that, if he did not vote forthe Union, Respondent would see that he got his job290 CATALINA YACITSback should he get into trouble with immigration au-thorities.7. Distributing "Vote No" buttons and T-shirts to theemployees before the election, and by distributing otherT-shirts, as well.8. Asking an employee why he had removed a "VoteNo" button that had been pinned on him, and suggestingthat he put it back on.Respondent violated Section 8(a)(3) and (1), as previ-ously concluded, by:1. Implementing an across-the-board wage increase; byinstalling lights for the outside dining area; by obtainingnew face masks; by replacing the vending machines; andby obtaining a jukebox, a pool table, and a table game.2. Discharging Santiago Cuellar.Respondent did not otherwise violate the Act as al-leged.THI OBtJECTIONSSeveral instances of misconduct above detailed oc-curred during the "critical period" after the June 15,1978, filing of the election petition-Cuellar's discharge,the distribution of the T-shirts and "Vote No" buttons,and the first appearance of the wage increase in the paychecks, among others.27It is concluded that this miscon-duct is sufficient to overturn the election.28Upon the foregoing findings of fact, conclusions oflaw, and the entire record, I issue the following recom-mended:ORDER29The Respondent, Catalina Yachts, Woodland Hills,California, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Announcing an open-door policy concerning em-ployee complaints and problems, or announcing the des-ignation of an employee to be the employees' representa-tive to convey their complaints and problems to manage-ment, or holding employee meetings to solicit griev-ances, or inviting employees to speak of their wished-forchanges in working conditions, to discourage support forthe Union.(b) Announcing an across-the-board wage increase; orthat the vending machines will be replaced; or that ajukebox, a pool table, and a table game will be obtained;or that new face masks are coming; or that air-condition-ing and new lights for the outside dining area are goingto be installed; or that there is going to be a training pro-gram to teach supervisors "how to treat employees"; or2' The record is unclear whether the violations of Sec 8(a)(3) and (1)other than Cuellar's discharge and the implementation of the wage in-crease came during, rather than before, the critical period'" Because of the ample grounds for seltting aside the election, basedupon Respondent's misconduct, there is no need to inquire into the al.leged improper conduct of the Board's agents during the electiona9 In the event no exceptions are filed as provided by Sec 102 46 ofthe Rules and Regulation, of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall. as providedin Sec. 10248 of the Rules and Regulations, he adopted bh the Board andbecome its findings, colnclusion,, and Order, and all objections theretoshall be deemed %saived for all purpos.esthat other changes in terms or conditions of employmentwill be made to discourage support for the Union.(c) Pledging to "do everything possible" to get thehealth care problems "straightened out," and raising thepossibility of changing health care companies to accom-plish that; or promising to redefine job classifications "tomake sure everybody was classified right" to discouragesupport for the Union.(d) Asking employees what the Union can do that Re-spondent cannot, or who is behind the union activity.(e) Asking employees if they have attended unionmeetings or what the Union has promised.(f) Promising employees that, if they do not vote forthe Union, Respondent will see that they get their jobsback should they get into trouble with immigration au-thorities.(g) Implementing wage increases; installing lights foroutside dining areas; obtaining new face masks; replacingvending machines; obtaining a jukebox, a pool table, anda table game: or otherwise changing the terms or condi-tions of employment to discourage support for thleUnion. : O(h) Discharging or otherwise discriminating againstemployees for engaging in union activities protected bythe Act.(i) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them under the Act.2. Take this affirmative action:(a) Offer to Santiago Cuellar immediate and full rein-statement to his former job or, if that job no longerexists, to a substantially equivalent job, without prejudiceto his seniority or other rights and privileges, and makehim whole for any loss of earnings or benefits sufferedby reason of his unlawful discharge, with interest on lostearnings.3IPreserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other rec-ords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Post at its plant in Woodland Hills, California,English and Spanish language versions of the noticewhich is attached and marked "Appendix."32 Copies ofsaid notice, on forms provided by the Regional Directorfor Region 32, after being duly signed by Respondent'srepresentative, shall be posted by Respondent immediate-ly upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are cus-:"' Nothing herein shall be construed, however, as requiring that Re-spondent rescind any of the changes in terms or conditions of employ-ment found to be unlawful:" Backpay is to be computed in accordance with FI i. WoolsorthCompany, 90 NLRB 289 (1950), with interest to be computed as set forthin Florida Steel Corporution, 231 NLRB 651 (1917) See, generally IsisPlumbnhing & Heating Co. 13t NLRB 716 (1962):1 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appea;l, the 'sords in the notice reading "Posted byOrder of the National .lhbor Relations Board* shall read "Posted Pursu-ant to a Judgment of the United Slates Court of AppealB Enforcing an)rder of the National Labor Relatliin, Board"291 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, de-faced, or covered by any other material.(d) Notify the Regional Director for Region 31, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER RECOMMENDED that those allegationsconcluded to be without merit be dismissed, and that theelection of August 16, 1978, be set aside and a new elec-tion directed.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended, and has or-dered us to post this notice.Section 7 of the National Labor Relations Act givesall employees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a representativethey chooseTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all such activity exceptto the extent the employees' bargaining repre-sentative and employer have a collective-bargain-ing agreement which imposes a lawful require-ment that employees become union members.WE WILL NOT announce an open-door policyconcerning employee complaints and problems; orannounce the designation of an employee to be theemployees' representative to convey their com-plaints and problems to management; or hold em-ployee meetings to solicit grievances; or invite em-ployees to speak of their wished-for changes inworking conditions, to discourage support of anylabor organization.WE WILL NOT announce an across-the-boardwage increase; or that the vending machines will bereplaced; or that a jukebox, a pool table, and a tablegame will be obtained; or that new face masks arecoming; or that air-conditioning and new lights forthe outside dining area are going to be installed; orthat there is going to be a training program to teachsupervisors "how to treat employees"; or that otherchanges in terms and conditions of employment willbe made, to discourage support of any labor organi-zation.WE WILL. NOT pledge to "do everything possi-ble" to get the healthcare problems "straightenedout," and raising the possibility of changing healthcare companies to accomplish that; or promise toredefine job classifications "to make sure everybodywas classified right," to discourage support of anylabor organization.WE WILL NOT ask employees what the Union cando that we cannot, or who is behind the union ac-tivity.WE WILL NOT ask employees if they have attend-ed union meetings or what the Union has promised.WE WILL NOT promise employees that, if they donot vote for the Union, we will see that they gettheir jobs back should they get into trouble withimmigration authorities.WE WILL NOT implement wage increases; installlights for outside dining areas; obtain new facemasks; replace vending machines; obtain a jukebox,a pool table, and a table game; or otherwise changeterms or conditions of employment to discouragesupport of any labor organization.WE WILL NOT discharge or otherwise discrimi-nate against employees for engaging in union activi-ties protected by the Act.WE WIl.L NOT in any like or related manner in-terfere with, restrain, or coerce employees in theexercise of the rights guaranteed them under theAct.WE WILL offer Santiago Cuellar immediate andfull reinstatement to his former job or, if that joblonger exists, to a substantially equivalent job, with-out prejudice to his seniority or other rights andprivileges; and make him whole for any loss ofearnings or benefits suffered by reason of his unlaw-ful discharge, with interest on lost earnings.CATALINA YACHTS292